DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2 and 10 contain the limitation “desired size and shape”, which is confusing and unclear because it is a subjective limitation.  What sizes and shapes are considered desired?  For examination purposes, all sizes and shapes will be considered as desired. 
Claims 2 and 10 also contain the limitation “improved PCI smoothness and improved visual and tactile smoothness”.  This limitation is unclear because “improved” is subjective.  It is especially unclear when followed by the limitation “as compared to another powder coated article without the liquid finish”.  What is “another powder coated article”?  Does any powder coated article meet this limitation?  As such, the phrase and limitation “improved” and “compared to” render the claim unclear and indefinite.  For examination purposes, these properties will be considered as necessarily present once the other steps and parts of the claim are met.
The dependent claims are likewise rejected as failing to cure the deficiencies of the independent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 5-6, 10-11, and 13-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schlegel et al US 6268022 in view of Thomas et al US 2007/0287000.
Per claims 2-3 and 10-11, Schlegel teaches a fused powder coated article (col. 2, lines 52-55) comprising a substrate such as wood (abstract) (inherently of desired size and shape, see 112 rejection above), the powder coat surface coating overlying and bonded to the substrate (col. 2, lines 15-21).  This coating may also be interpreted as “pre-applied” depending on when one of ordinary skill in the art starts the process.  Schlegel is silent regarding application of an outer coating layer.  Thomas teaches application of a cured liquid top coat (clear coat) [0012], which is applied onto a powder coated article [0011], [0004], such as wood [0011].  It would have been obvious to one of ordinary skill in the art to have treated the powder coated article taught by Schlegel with a top coat taught by Thomas because Thomas teaches that such a top coat would provide protective and/or decorative properties [0002].  Since the prior art teaches all the elements of the claimed process, it would have been expected that the visual, tactile, and PCI smoothness characteristics are met as claimed (also see 112 rejection above).  
Per claims 5 and 13, Schlegel teaches a coating comprising a UV cured powder coating material (col. 4, lines 33-39).
Per claims 6 and 14, Thomas teaches a pigmented (colored) base coat and/or clear coat [0012].

Claims 4 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schlegel et al US 6268022 in view of Thomas et al US 2007/0287000, as applied above, further in view of Decker et al US 2005/0153070.
Per claims 4 and 12, Schlegel teaches the powder coat surface coating having a thickness between 3 to 10 mils (col. 4, lines 13-14), which overlaps with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been obvious to one of ordinary skill in the art to have selected a value within the disclosed workable range of the prior art to arrive at the desired result with a reasonable expectation for success.  Schlegel is silent regarding the claimed PCI smoothness.  Decker teaches powder coatings having a smooth surface [0002] having PCI smoothness of 8 and 9 [0118] (Table 3), which overlaps with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been obvious to one of ordinary skill in the art to have selected a value within the disclosed workable range of the prior art to arrive at the desired result with a reasonable expectation for success.

Claims 7, 9, 15, 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schlegel et al US 6268022 in view of Thomas et al US 2007/0287000, as applied above, further in view of Braun US 2011/0014441.
Per claims 7, 9, 15, and 17, Schlegel and Thomas are silent regarding the PCI smoothness of the top coat.  Braun teaches a substrate comprising a top coat (abstract) and teaches that the quality, especially the smoothness of the top coat influences visual and mechanical quality of the product [0010].  It would have been obvious to one of ordinary skill in the art to have optimized the smoothness of the topcoat of Thomas in order to obtain the desired visual and mechanical characteristics of the substrate with a reasonable expectation for success.  

Claims 8 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schlegel et al US 6268022 in view of Thomas et al US 2007/0287000, as applied above, further in view of Rye et al US 7592398.
Per claims 8 and 16, Schlegel and Thomas are silent regarding the thickness of the top coat.  However, Thomas teaches that the top coats in US application No 11/155154 (now Rye US 7592398) are particularly desirable, and incorporates this application into the prior art.  Rye teaches that the coatings are typically deposited in a thickness from 0.1 to 3 mils (col. 6, lines 27-33), which overlaps with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been obvious to one of ordinary skill in the art to have selected a value within the disclosed workable range of the prior art to arrive at the desired result with a reasonable expectation for success.  As such, it would have been obvious to one of ordinary skill to have utilized this optimized thickness in the top coat of Thomas because Thomas specifically points to and incorporates Rye in their invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/               Primary Examiner, Art Unit 1715